DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Michael T. McEvoy on December 2, 2021.

The application has been amended as follows: 
In the Claims:  
 	31. (Currently Amended) An engineered Aspergillus strain capable of responding to osmotic stress substantially similar to a parental strain of Aspergillus from which the engineered Aspergillus strain is generated, wherein the engineered Aspergillus strain comprises a heterologous modification of an Aspergillus niger (A. niger) orthologue of a Saccharomyces cerevisiae (S. cerevisiae) sln1 gene  that produces a reduced amount and/or less active form of the polypeptide encoded by the A. niger orthologue of the S. cerevisiae sln1 gene in the engineered Aspergillus strain as compared to cells of the parental Aspergillus strain.  

48. (Currently Amended) A method for generating the engineered strain of Aspergillus of claim 31, the method comprising: transforming cells of a parental strain of Aspergillus with a nucleic acid A. niger orthologue of the S. cerevisiae sln1 gene as compared to the A. niger orthologue of the S. cerevisiae sln1 gene of the parental strain flanked by sequence complementary to a locus for the A. niger orthologue of the S. cerevisiae sln1 gene in the genome of the parental Aspergillus strain that facilitates integration of the heterologously modified A. niger orthologue of the S. cerevisiae sln1 gene  into the genomic locus of the A. niger orthologue of the S. cerevisiae sln1 gene, wherein integration of the heterologously modified A. niger orthologue of the S. cerevisiae sln1 gene  in the transformed cells results in production of a reduced amount and/or less active form of functional S. cerevisiae sln1 orthologue of the S. cerevisiae SLN1 as compared to cells of the parental Aspergillus strain which retains a substantially similar osmotic response to the parental Aspergillus strain, thereby generating the engineered strain of Aspergillus.  

 	49. (Previously Presented) The method of claim 48, wherein the nucleic acid construct comprises from 5' to 3, a first portion of the sequence complementary to the locus for the A. niger orthologue of the S. cerevisiae sln1 gene, a first direct repeat sequence comprising a first copy of the heterologously modified A. niger orthologue of the S. cerevisiae sln1 gene, a selectable marker gene, a second direct repeat sequence comprising a second copy of the heterologously modified A. niger orthologue of the S. cerevisiae sln1 gene, and a second portion of the sequence complementary to the locus for the A. niger orthologue of the S. cerevisiae sln1 gene, wherein the direct repeats provide an unstable integration that can result in loss of the selectable marker gene.  

 	50. (Previously Presented) The method of claim 49, wherein the nucleic acid construct is split into construct A and construct B, wherein construct A comprises from 5' to 3', the first portion of the sequence complementary to the locus for the A. niger orthologue of the S. cerevisiae sln1 gene, the first direct repeat sequence comprising a first copy of the6 255157233Application No.: 17/245,928Docket No.: ZYMR-015/02US 327574-2378#heterologously modified A. niger orthologue of the S. cerevisiae sln1 gene, and a first portion of the selectable marker gene, while construct B comprises from 5' to 3', a second portion of the selectable marker gene, the second direct repeat sequence comprising the second copy of the heterologously modified A. niger orthologue of the S. cerevisiae sln1 gene, and the second portion of the sequence complementary to the locus for the S. cerevisiae sln1 orthologue of the S. cerevisiae sln1 gene, wherein the first portion and the second portion of the selectable marker gene comprises overlapping complementary sequence.  

 	51. (Currently Amended) The method of claim 48, wherein the heterologous modified A. niger orthologue of the S. cerevisiae sln1 gene is a single nucleotide polymorphism (SNP) containing version of the endogenous A. niger orthologue of the S. cerevisiae sln1 gene of the parental Aspergillus strain, wherein the SNP containing version of the A. niger orthologue of the S. cerevisiae sln1 gene comprises a nucleotide substitution at position 814 of the A. niger orthologue of the S. cerevisiae sln1 gene of the parental Aspergillus strain.  

 	52. (Previously Presented) The method of claim 51, wherein the SNP containing version of the A. niger orthologue of the S. cerevisiae sln1 gene comprises a cytosine to thymine substitution at nucleotide position 814 of the A. niger orthologue of the S. cerevisiae sln1 gene of the parental Aspergillus strain.  

 	53. (Previously Presented) The method of claim 51, wherein the SNP containing version of the A. niger orthologue of the S. cerevisiae sln1 gene comprises a nucleic acid sequence of SEQ ID NO: 7.  

A. niger orthologue of the S. cerevisiae sln1 gene of the parental Aspergillus strain comprises a nucleic acid sequence of SEQ ID NO: 76.  

 	55. (Previously Presented) The method of claim 51, wherein the SNP-containing version of the A. niger orthologue of the S. cerevisiae sln1 gene encodes a polypeptide7 255157233Application No.: 17/245,928Docket No.: ZYMR-015/02US 327574-2378#comprising a histidine to tyrosine substitution at amino acid position 272 of the A. niger orthologue of the S. cerevisiae SLN1.  

56. (Previously Presented) The method of claim 48, wherein the heterologous modified A. niger orthologue of the S. cerevisiae sln1 gene comprises replacement of the native promoter of the endogenous A. niger orthologue of the S. cerevisiae sln1 gene of the parental with a promoter that more weakly expresses the A. niger orthologue of the S. cerevisiae sln1 gene as compared to the native promoter of the A. niger orthologue of the S. cerevisiae sln1 gene.  

 	57. (Previously Presented) The method of claim 48, wherein the promoter that more weakly expresses the A. niger orthologue of the S. cerevisiae sln1 gene as compared to the native promoter of the A. niger orthologue of the S. cerevisiae sln1 gene is selected from an amyB promoter or a manB promoter.  

 	58. (Previously Presented) The method of claim 48, wherein the promoter that more weakly expresses the A. niger orthologue of S. cerevisiae sln1 gene as compared to the native promoter of the A. niger orthologue of S. cerevisiae sln1 gene has a nucleic acid sequence of SEQ ID NO: 1 or 2.  

 	59. (Presently Canceled) 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest an Aspergillus strain that comprises a heterologous modification of an Aspergillus niger orthologue of the S. cerevisiae sln1 gene.  The strain produces a lower amount/less active form of the orthologue compared to the parental Aspergillus strain.  In addition, the modified Aspergillus strain is capable producing a substantially similar osmotic stress response as compared to the parental Aspergillus strain.

Withdrawn claims 48-58 are rejoined with allowed claims 31-47 and 60, and are also allowed, as set forth above.

The Terminal Disclaimer over U.S. Patent No. 11,028,401, filed November 12, 2021, is approved.

The Information Disclosure Statement filed November 12, 2021 has been considered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636